EXHIBIT SHARE PURCHASE AGREEMENT THIS SHARE PURCHASE AGREEMENT (the "Agreement") is entered into on the 8th day of February, 2010, by and among Dragon’s Lair Holdings, Inc., a Florida corporation (“Seller”), and Yamit Lemoine (“Buyer”). EXPLANATORY STATEMENT WHEREAS, Seller desires to sell, and Buyer desires to acquire, One Hundred (100) shares of common stock of Dragon’s Lair Health Products, Inc. (the “Company”), which constitute One Hundred Percent (100%) of the issued and outstanding shares of common stock of the Company (the “Common Stock”), on the terms described below. NOW, THEREFORE, in consideration of the premises and the mutual covenants, conditions and promises hereinafter set forth, the parties hereto agree as follows: 1.
